[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION FOR ARTICULATION FILED BY THEPLAINTIFF CODED NO. 152 AND MOTION FOR ORDER DATED MAY 2, 1997,FILED BY THE DEFENDANT
The court has already ruled on the motion for articulation except as it relates to paragraph five regarding a security deposit. The defendant, in the motion for order, also raises the issue of the security deposit.
The court orders that the security deposit in question refers to the balance of the security deposit in the amount of $1,085.65. The security deposit check in that amount has already been turned over to counsel for the defendant. Counsel for the defendant is authorized to release the security deposit to his client.
The motion for order filed by the defendant also seeks an immediate wage withholding for the alimony, support and health insurance premiums. The plaintiff has been late in a number of payments he has made to the defendant. The motion for immediate wage withholding is granted.
Axelrod, J.